IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                  Assigned on Briefs at Knoxville October 15, 2013

         STATE OF TENNESSEE v. CHARLES JUSTIN WOOSLEY

                Appeal from the Criminal Court for Davidson County
                    No. 2012B1289     Mark J. Fishburn, Judge


              No. M2013-00578-CCA-R3-CD - Filed November 26, 2013


Following a bench trial, the Defendant-Appellant, Charles Justin Woosley, was convicted of
domestic assault, a Class A misdemeanor. See T.C.A. §§ 39-13-101, -111 (2010). He was
sentenced to ninety days in the county jail, which the trial court suspended and ordered to be
served on unsupervised probation. The sole issue presented for our review is whether the
evidence is sufficient to support the conviction. Upon review, we affirm the judgment of the
trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

C AMILLE R. M CM ULLEN, J., delivered the opinion of the court, in which D. K ELLY T HOMAS,
J R., and J EFFREY S. B IVINS, JJ., joined.

Dawn Deaner, District Public Defender; Jeffrey A. DeVasher (on appeal) and Aisha McWeay
(at trial), Assistant Public Defenders, Nashville, Tennessee, for the Defendant-Appellant,
Charles Justin Woosley.

Robert E. Cooper, Jr., Attorney General and Reporter; Clarence E. Lutz, Assistant Attorney
General; Victor S. Johnson, III, District Attorney General; and Rob McGuire, Assistant
District Attorney General, for the Appellee, State of Tennessee.

                                         OPINION

        Defendant-Appellant Woosley was indicted by the Davidson County Grand Jury for
one count of domestic assault in violation of Tennessee Code Annotated section 39-13-111
(2010). Specifically, he was charged with intentionally, knowingly or recklessly causing
bodily injury to his wife, Natalie Woosley. See id. § 39-13-101(a)(1) (2010). He waived his
right to a jury trial. The following proof was presented at the bench trial.
        Bench trial. At approximately 8:30 p.m. on August 30, 2011, Officer Andrew
Chouanard of the Metro Nashville Police Department responded to a domestic disturbance
call at the 1000 block of Woods Lake Drive in Madison, Tennessee. Officer Chouanard
testified that he and another officer arrived at the residence and found the Defendant-
Appellant seated on the front step of the house smoking a cigarette. While the other officer
spoke with the Defendant-Appellant, Officer Chouanard went inside to speak with Ms.
Woosley, who had called the police. During his investigation, Officer Chouanard observed
that Ms. Woosley had “some visible red marks on both upper arms and across her chest and
she did have a small scratch on her finger.” She reported receiving these injuries during an
altercation with the Defendant-Appellant. In an interview with Officer Chouanard, the
Defendant-Appellant acknowledged that there was a disagreement but denied having had any
physical contact with Ms. Woosley.

        Officer Chouanard described the marks on Ms. Woosley’s upper arms and chest as
a “red discoloration.” Ms. Woosley had reported to Officer Chouanard that during a struggle
between her and the Defendant-Appellant over a set of keys, the Defendant-Appellant
wrapped her in a bear hug around her arms and then shoved her down onto the sofa. Ms.
Woosley indicated to Officer Chouanard that she wished to prosecute the Defendant-
Appellant for domestic violence and the Defendant-Appellant was arrested. Officer
Chouanard accompanied Ms. Woosley to night court where a domestic violence detective
took photographs of her upper chest, arms, and hands. At the bench trial, Officer Chouanard
identified the photographs as depicting Ms. Woosley and her injuries from the night in
question. He also stated that since the photos were taken at 10:15 p.m., nearly two hours
after he first observed the injuries, the red marks had significantly faded. The photos were
entered into evidence as a collective exhibit without objection from the defense. Officer
Chouanard then made an in-court identification of the Defendant-Appellant as the person he
arrested for the incident.

       On cross-examination, Officer Chouanard acknowledged that wedding photographs
of Ms. Woosley depicted red marks on her body that appeared similar to the red marks that
she had on the night of the domestic disturbance. He also acknowledged that the Defendant-
Appellant told him that night that Ms. Woosley’s skin becomes blotchy when she is stressed.
Officer Chouanard stated that the Woosleys’ home was not in any kind of disarray and that
the couple’s two-year-old son was asleep in the home when he arrived.

       Natalie Woosley testified that the Defendant-Appellant was her estranged husband
and that they were in the midst of divorce proceedings. She described the events on the night
of August 30, 2011 as follows:




                                         -2-
       We had just put our son to bed and we were in the kitchen having an argument
       about me moving out that weekend, and he put his hands on my car keys that
       were on the counter and told me that if I was going to leave I was going to
       leave then, and that I wouldn’t be able to take my son with me. I was not
       going to leave my son in the house with him because he’s got a horrible
       temper, so I grabbed the keys off the counter and then he put me in the bear
       hug with my back to him, trying to wrestle the keys out of my hands in the
       kitchen, and then at some point we moved from the kitchen to the living room
       and I got turned around and I was pushing on his chest to get him off of me.
       And then when he finally let go, he put his hand on my chest and just pushed
       and I fell down onto the couch and I got up and grabbed his cell phone and
       called the police.

Ms. Woosley testified that she and the Defendant-Appellant had been discussing divorce
since spring of that year though papers had not been filed at the time of the incident.
According to Ms. Woosley, the Defendant-Appellant had agreed to stay with his mother for
the week of August 30 to give the couple some space. Their argument that evening began
because the Defendant-Appellant said he was not going to stay with his mother. When Ms.
Woosley responded that she was moving out that weekend and taking their son, the
Defendant-Appellant became angry. Ms. Woosley did not recall what prompted the
Defendant-Appellant to release her from the bear hug and to push her. While she was on the
phone with the police, the Defendant-Appellant continued to yell, and then he went outside
to smoke a cigarette and to wait for the police.

       After the physical altercation, Ms. Woosley said she had red marks on both arms from
the elbows up to where the Defendant-Appellant’s arms had been. She also reported “a huge
red mark” on her chest. According to Ms. Woosley, the photographs taken of her on the
night of the incident depicted marks that “had faded quite a bit.” She stated that her upper
chest becomes flushed from time to time when she is stressed and that the flushing lasts “just
a few minutes.” Ms. Woosley denied having any skin conditions and said that her arms do
not become flushed when she is stressed. That night, she observed “solid red marks” on her
arms and distinguished them from the normal flushing that she experiences due to stress. Ms.
Woosley reported that her chest and arms “were sore for a few days.” She said she was not
pursuing the domestic assault charge for any advantage in her pending divorce case.

        On cross-examination, Ms. Woosley identified a wedding picture depicting her with
redness in her upper chest area. However, she disagreed that her arms appeared red in the
picture. The photograph was introduced into evidence. Ms. Woosley reported that during
the struggle over her keys, the Defendant-Appellant was attempting to remove her house key
off of the ring. According to Ms. Woosley, when she said she would leave and take their

                                             -3-
son, the Defendant-Appellant became upset and told her if she was leaving then she would
take her car and leave their son with him. The physical struggle lasted for a couple of
minutes. While she called the police, the Defendant-Appellant continued to yell at her, but
he did not attempt to grab her or the phone. Ms. Woosley testified that the cut on her finger
occurred when the Defendant-Appellant tried to wrestle the keys from her grasp “and the
keys cut [her] hand when he broke the key ring.” She said she broke the Defendant-
Appellant’s necklace chain while he was holding on to her and, in response, he broke her
necklace before letting her go and pushing her down.

        Defendant-Appellant Woosley denied ever placing a hand on Ms. Woosley on the
night of August 30, 2011. He testified that on the night in question, he had returned from the
gym at about 7:30 p.m., and the couple bathed their son and put him to bed. They began
discussing their relationship, and Ms. Woosley indicated that she wanted to move out. The
Defendant-Appellant said she could leave but requested her house key so that she would not
return whenever she pleased. He also did not want Ms. Woosley to take their son until she
could provide suitable housing for him. At this point, Ms. Woosley became upset and began
yelling at the Defendant-Appellant. The couple had been fighting for the past four of five
years so the Defendant-Appellant did not participate in the argument. He was angered when
Ms. Woosley said he was a “crappy dad” because he prided himself on being a good father.
The Defendant-Appellant testified that when he told Ms. Woosley she was a “crappy wife,”
she got angry and ripped his necklace off. He responded by reaching for his cigarettes and
going to the front porch to cool off. When the Defendant-Appellant stepped back inside, his
wife was on the phone with the police reporting that she had been struck and pushed. He
denied ever ripping Ms. Woosley’s necklace off or engaging in a struggle over her keys. The
Defendant-Appellant said Ms. Woosley’s entire upper body, including her arms, “will turn
red and splotchy” when she is upset. He stated that he had spent the prior nights at his
mother’s home but returned this particular evening because he wanted to study for a test on
the following day and because he missed his son.

       On cross-examination, the Defendant-Appellant acknowledged that he returned to the
home he shared with Ms. Woosley to study even though a marriage counselor had
recommended the day before that the two spend time apart. The Defendant-Appellant denied
ever losing his temper. He did not see the cut on Ms. Woosley’s finger but surmised that she
may have received a paper cut that day at the office where she worked. According to the
Defendant-Appellant, Ms. Woosley fabricated her story to the authorities and to the court.

      Based on the above proof, the trial court convicted Defendant-Appellant Woosley as
charged. The court made the following findings:




                                             -4-
       I think there was some bear hugging going on that night. . . . I believe when he
       came back home that night and she couldn’t get him to leave and she decided
       to leave and went for the keys, knowing that she was also going to get her son,
       then he got upset, grabbed her to try and get the keys, the house key away from
       her, the keys in general away from her, certainly I don’t think he intended to
       harm her or injure her or anything else, and I’m not sure quite frankly about
       the red marks. I believe a scratch occurred during the course of the struggle
       that was precipitated by him, and her testimony was also that her shoulders and
       upper arms were sore for a couple of days, so that meets the definition of
       bodily injury. I do agree that it’s reckless. It wasn’t intended or anything else.
       I don’t think that Mr. Woosley is prone to violence or otherwise has a
       temperament to intentionally want to hurt Ms. Woosley or anybody else, but
       I think there was a struggle on that occasion, and it was precipitated by the fact
       that he moved back in . . . it was clear that one of them needed not be there that
       night, and when she decided she was going to leave if he didn’t, it upset him
       when she went for the keys and he tried to stop it, so I find that the State has
       established beyond a reasonable doubt that there was a struggle and that there
       was bodily injury, more in terms of the pain. I’m not sure about the redness,
       I don’t know what caused it, it could have been either way. I can’t find that
       he caused that as part of the struggle, but she did have [a] scratch on her finger
       and she did have pain for several days after the incident.

The Defendant-Appellant received a sentence of ninety days to be served on unsupervised
probation. He then filed this timely appeal.

                                          ANALYSIS

        On appeal, Defendant-Appellant Woosley contends that the evidence is insufficient
to support his conviction for domestic assault. Specifically, he argues that the State has
failed to prove the element of “bodily injury” beyond a reasonable doubt. He maintains that
there was insufficient evidence to establish that Ms. Woosley experienced “physical pain”
as included in the statutory definition of “bodily injury.” The Defendant-Appellant claims
that the evidence at best may support a finding of “some lingering discomfort” but not of the
requisite “physical pain” to sustain the conviction. In response, the State argues that any
reasonable fact-finder could conclude that the Defendant-Appellant assaulted his wife and
caused injury to her arms and chest. We conclude that the evidence is sufficient to sustain
the Defendant-Appellant’s conviction.

      It is well established law that the State, on appeal, is entitled to the strongest legitimate
view of the evidence and all reasonable inferences which may be drawn from that evidence.

                                                -5-
State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997). When a defendant challenges the
sufficiency of the evidence, the standard of review applied by this court is “whether, after
reviewing the evidence in the light most favorable to the prosecution, any rational trier of fact
could have found the essential elements of the crime beyond a reasonable doubt.” Jackson
v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 2789 (1979). Similarly, Rule 13(e) of the
Tennessee Rules of Appellate Procedure states, “Findings of guilt in criminal actions whether
by the trial court or jury shall be set aside if the evidence is insufficient to support a finding
by the trier of fact of guilt beyond a reasonable doubt.” Guilt may be found beyond a
reasonable doubt in a case where there is direct evidence, circumstantial evidence, or a
combination of the two. State v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App. 1990)
(citing State v. Brown, 551 S.W.2d 329, 331 (Tenn. 1977); Farmer v. State, 343 S.W.2d 895,
897 (Tenn. 1961)).

        The trier of fact must evaluate the credibility of the witnesses, determine the weight
given to witnesses’ testimony, and reconcile all conflicts in the evidence. State v. Odom, 928
S.W.2d 18, 23 (Tenn. 1996). When reviewing issues regarding the sufficiency of the
evidence, this court shall not “reweigh or reevaluate the evidence.” Henley v. State, 960
S.W.2d 572, 578-79 (Tenn. 1997). This court has often stated that “[a] guilty verdict by the
jury, approved by the trial court, accredits the testimony of the witnesses for the State and
resolves all conflicts in favor of the prosecution’s theory.” Bland, 958 S.W.2d at 659. A
guilty verdict also “removes the presumption of innocence and replaces it with a presumption
of guilt, and the defendant has the burden of illustrating why the evidence is insufficient to
support the jury’s verdict.” Id. (citing State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982)).

        “In the absence of direct evidence, a criminal offense may be established exclusively
by circumstantial evidence.” State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011) (citing
Duchac v. State, 505 S.W.2d 237, 241 (Tenn. 1973); Marable v. State, 313 S.W.2d 451, 456-
58 (Tenn. 1958)). However, “[t]he jury decides the weight to be given to circumstantial
evidence, and ‘[t]he inferences to be drawn from such evidence, and the extent to which the
circumstances are consistent with guilt and inconsistent with innocence, are questions
primarily for the jury.’” State v. Rice, 184 S.W.3d 646, 662 (Tenn. 2006) (quoting Marable,
313 S.W.2d at 457). This court may not substitute its inferences for those drawn by the trier
of fact in cases involving circumstantial evidence. State v. Sisk, 343 S.W.3d 60, 65 (Tenn.
2011) (citing State v. Lewter, 313 S.W.3d 745, 748 (Tenn. 2010)). We note that the standard
of review “‘is the same whether the conviction is based upon direct or circumstantial
evidence.’” State v. Hanson, 279 S.W.3d 265, 275 (quoting State v. Sutton, 166 S.W.3d 686,
689 (Tenn. 2005)); State v. Carruthers, 35 S.W.3d 516, 557 (Tenn. 2000). The court in
Dorantes specifically adopted the standard for circumstantial evidence established by the
United States Supreme Court in Holland:



                                               -6-
       “Circumstantial evidence . . . is intrinsically no different from testimonial
       evidence. Admittedly, circumstantial evidence may in some cases point to a
       wholly incorrect result. Yet this is equally true of testimonial evidence. In
       both instances, a jury is asked to weigh the chances that the evidence correctly
       points to guilt against the possibility of inaccuracy or ambiguous inference.
       In both, the jury must use its experience with people and events in weighing
       the probabilities. If the jury is convinced beyond a reasonable doubt, we can
       require no more.”

Dorantes, 331 S.W.3d at 380 (quoting Holland v. United States, 348 U.S. 121, 140 (1954)).

        Domestic assault is an “assault” committed against a “domestic abuse victim.” T.C.A.
§ 39-13-111(b) (2010). As charged in the indictment, an assault occurs when a person
“[i]ntentionally, knowingly, or recklessly causes bodily injury to another[.]” Id. §
39-13-101(a)(1) (2010). A “domestic abuse victim” is defined to include “[a]dults . . . who
are current or former spouses.” Id. § 39-13-111(a)(1) (2010). “Bodily injury” is statutorily
defined to include “a cut, abrasion, bruise, burn or disfigurement, and physical pain or
temporary illness or impairment of the function of a bodily member, organ, or mental
faculty[.]” Id. § 39-11-106(a)(2) (2011). In the case sub judice, the trial court considered
the evidence and found that the Defendant-Appellant held Ms. Woosley in a bear hug and
engaged in a struggle over her keys. The trial court found that during the course of the
struggle, the Defendant-Appellant recklessly caused bodily injury to Ms. Woosley in the form
of a scratch on her finger and pain in her shoulders and upper arms for a few days following
the altercation. The court did not find that the Defendant-Appellant caused the red marks on
Ms. Woosley’s body.

        In challenging the sufficiency of the evidence, the Defendant-Appellant contends that
the State failed to establish beyond a reasonable doubt that Ms. Woosley suffered bodily
injury. Citing to State v. Sims, 909 S.W.2d 46 (Tenn. Crim. App. 1995), and State v. Farmer,
380 S.W.3d 96 (Tenn. 2012), the Defendant-Appellant argues that this court is required to
quantify pain and that the record does not indicate that Ms. Woosley experienced any degree
of physical pain.

       In Sims, this court recognized “the difficulty of quantifying or measuring pain” and
concluded that evidence of a broken nose was insufficient to constitute “extreme physical
pain” within the statutory definition of “serious bodily injury.” Sims, 909 S.W.2d at 49.
Accordingly, the defendant’s conviction for especially aggravated robbery was modified to
aggravated robbery. Id. at 50. In Farmer, the supreme court held that evidence of a gunshot
wound was insufficient to establish “extreme physical pain” and to constitute “serious bodily
injury” where the bullet passed through the victim’s leg and hospital records classified the

                                             -7-
pain as “mild” to “moderate.” Farmer, 380 S.W.3d at 101. We respectfully disagree with
the Defendant-Appellant that the holdings in Sims and Farmer require this court to quantify
pain. On appeal, we are required to review the evidence in the light most favorable to the
State and determine whether any rational trier of fact could find the elements of the crime
beyond a reasonable doubt. See Jackson, 443 U.S. 307 at 319; see also Tenn. R. App. P.
13(e) . We do not resolve questions of witness credibility and factual issues, nor do we re-
weigh or re-evaluate the evidence. See State v. Evans, 108 S.W.3d 231, 236 (Tenn. 2003)
(citing Bland, 958 S.W.2d at 659). We also decline to substitute our inferences for those
drawn by the trier of fact. See State v. Ross, 49 S.W.3d 833, 845 (Tenn. 2001) (citing State
v. Pike, 978 S.W.2d 904, 914 (Tenn.1998)).

         Here, the trial court considered the testimony and accredited Ms. Woosley’s account
of the altercation, as was its prerogative. The trial court resolved all apparent inconsistencies
in favor of the prosecution’s theory, finding that the Defendant-Appellant did in fact cause
bodily injury to Ms. Woosley on August 30, 2011. See Bland, 958 S.W.2d at 659; see also
Carruthers, 35 S.W.3d 516, 557-58. It is well-established law that a victim’s testimony, by
itself, is sufficient evidence to support a conviction. See e.g., State v. Wyrick, 62 S.W.3d
751, 767 (Tenn. Crim. App. 2001) (“Generally, a defendant may be convicted upon the
uncorroborated testimony of one witness.”). The plain language of the statute defines
“bodily injury” to include “a cut . . . and physical pain[.]” T.C.A. § 39-11-106(a)(2) (2011).
Ms. Woosley testified that she suffered a cut on her finger in the struggle over her keys. She
also reported feeling sore in her chest and arms after the altercation. The Defendant-
Appellant concedes that Sims and Farmer involve a higher category of pain and concern
“serious bodily injury” based upon “extreme physical pain.” Although the Defendant-
Appellant classifies Ms. Woosley’s soreness as “general lingering discomfort” insufficient
to constitute “physical pain,” we conclude that such a determination goes to the weight of her
testimony, which is a matter for the trier of fact to resolve. Viewed in the light most
favorable to the State, the evidence was sufficient for the trial court to reasonably infer that
Ms. Woosley experienced physical pain as a result of the Defendant-Appellant’s actions. We
conclude that the evidence is sufficient to support the Defendant-Appellant’s conviction for
domestic assault beyond a reasonable doubt. Accordingly, he is not entitled to relief.

                                       CO N C L U S IO N

      We conclude the evidence is sufficient to sustain the conviction for domestic assault.
The judgment of the Davidson County Criminal Court is affirmed.


                                                 ___________________________________
                                                 CAMILLE R. McMULLEN, JUDGE

                                               -8-